Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolis et al., US PGPUB 2017/0213388 hereinafter referenced as Margolis in view of Glen, US PGPUB 2003/0231191.

As to claim 1, Margolis discloses a method of operating a data processing system, the data processing system comprising: 
a field sequential colour display operable to display frames for display ([0025] in a color sequential display, for example, separate color fields may be displayed sequentially for a frame); 
a producer processor operable to generate frames for display on the display (rendering module 302, fig. 3; wherein Rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example); 
a display processor operable to provide frames generated by the producer processor to the display for display (LSR 308, fig. 3; wherein late stage reprojection (LSR) module 308 is configured to generate video fields including images at a field rate that is greater than a frame rendering rate for a core rendering pipeline of rendering module 302); and 
a transformation engine operable to transform a frame generated by the producer processor based on a view orientation to provide a view orientation transformed frame for display on the display ([0090] the system may utilize updated pose information when generating each field to provide a perspective correction based on camera movement between the fields); 
the method comprising: when displaying a frame generated by the producer processor that is to be transformed based on a predicted view orientation on the field sequential colour display (At step 404 of fig. 4, a rendering module renders a current frame based on a predicted pose of the HMD): 
the transformation engine transforming each colour field to be displayed on the display for the frame based on a predicted view orientation for that particular colour field, such that each colour field will be subjected to a different view orientation transformation to the other colour fields for the frame ([0079] the updated field includes a modified sample of the source locations from the color filed of the current frame based on the second set of modified uv values. The updated field includes a perspective correction based on the second predicted pose and an animation correction based on the projected motion vectors); and 
displaying the so-transformed colour fields sequentially on the display to display the frame ([0065] color separation module 522 may separate color data, such as where individual red, green, and blue fields are used in a color-sequential display for example). 
Margolis does not specifically disclose the display processor comprises three colour processing pipelines, wherein each colour processing pipeline is configured to process one colour channel of three colour channels of a data element of a frame to be 
the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour processing pipelines to process three different data elements from the single colour field in parallel.
However, in the same endeavor, Glen discloses the display processor comprises three colour processing pipelines, wherein each colour processing pipeline is configured to process one colour channel of three colour channels of a data element of a frame to be displayed, and wherein the three colour processing pipelines are configured to process three colour channels of a data element in parallel ([0016] In one example, video/graphics controller 120 extracts the red color component for the pixels of an entire image frame or a portion of the image frame and then outputs the red component display frame (transmitted data 125) in parallel over three data ports 140 of connector 150 traditionally associated with one of a red, green, and blue color channels); and
the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour processing pipelines to process three different data elements from the single colour field in parallel ([0043] If the display frames are displayed at a fast enough rate, the average human eye perceives the display of three different color component display frames as one image frame containing all three colors simultaneously).


As to claim 9, Margolis discloses a method of operating a data processing system, the data processing system comprising: 
a field sequential colour display operable to display frames for display ([0025] In a color sequential display, for example, separate color fields may be displayed sequentially for a frame); 
a producer processor operable to generate frames for display on the display (rendering module 302, fig. 3; wherein Rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example); and
a display processor operable to provide frames generated by the producer processor to the display for display (LSR 308, fig. 3; wherein late stage reprojection (LSR) module 308 is configured to generate video fields including images at a field rate that is greater than a frame rendering rate for a core rendering pipeline of rendering module 302); 
the method comprising: when displaying a frame generated by the producer processor on the field sequential colour display: the producer processor providing the frame for processing by the display processor in the form of separate colour fields as ([0058] the transformed image may be generated via a homographic transformation of the pre-rendered image. In some cases, the homographic transformation may comprise a multi-field homography, a single field homography, and/or an affine homography);
the display processor processing each colour field provided by the producer processor separately, and providing the separate colour fields as separate colour fields to the display for display; and the display displaying the separate colour fields for the frame ([0065] color separation module 522 may separate color data, such as where individual red, green, and blue fields are used in a color-sequential display for example).
Margolis does not specifically disclose the display processor comprises three colour processing pipelines, wherein each colour processing pipeline is configured to process one colour channel of three colour channels of a data element of a frame to be displayed, and wherein the three colour processing pipelines are configured to process three colour channels of a data element in parallel; and
the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour processing pipelines to process three different data elements from the single colour field in parallel.
However, in the same endeavor, Glen discloses the display processor comprises three colour processing pipelines, wherein each colour processing pipeline is configured to process one colour channel of three colour channels of a data element of a frame to be displayed, and wherein the three colour processing pipelines are configured to ([0016] In one example, video/graphics controller 120 extracts the red color component for the pixels of an entire image frame or a portion of the image frame and then outputs the red component display frame (transmitted data 125) in parallel over three data ports 140 of connector 150 traditionally associated with one of a red, green, and blue color channels); and
the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour processing pipelines to process three different data elements from the single colour field in parallel ([0043] If the display frames are displayed at a fast enough rate, the average human eye perceives the display of three different color component display frames as one image frame containing all three colors simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Margolis to further include Glen’s color component data formatting method in order to avoid color break-up with intention of displaying a clear image.

As to claim 11, Margolis discloses a data processing system (See Fig. 3) comprising: 
a field sequential colour display operable to display frames for display ([0025] in a color sequential display, for example, separate color fields may be displayed sequentially for a frame); 
(rendering module 302, fig. 3; wherein Rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example); 
a display processor operable to provide frames generated by the producer processor to the display for display (LSR 308, fig. 3; wherein late stage reprojection (LSR) module 308 is configured to generate video fields including images at a field rate that is greater than a frame rendering rate for a core rendering pipeline of rendering module 302); and 
a transformation engine operable to transform a frame generated by the producer processor based on a view orientation to provide a view orientation transformed frame for display on the display ([0090] the system may utilize updated pose information when generating each field to provide a perspective correction based on camera movement between the fields); 
wherein the transformation engine is configured to: for a frame generated by the producer processor to be displayed on the field sequential colour display that is to be transformed based on a predicted view orientation (At step 404 of fig. 4, a rendering module renders a current frame based on a predicted pose of the HMD):
 transform each colour field to be displayed on the display for the frame based on a predicted view orientation for that particular colour field, such that each colour field will be subjected to a different view orientation transformation to the other colour fields for the frame ([0079] the updated field includes a modified sample of the source locations from the color filed of the current frame based on the second set of modified uv values. The updated field includes a perspective correction based on the second predicted pose and an animation correction based on the projected motion vectors); and 
the data processing system is further configured to: display the so-transformed colour fields sequentially on the display to display the frame ([0065] color separation module 522 may separate color data, such as where individual red, green, and blue fields are used in a color-sequential display for example).
Margolis does not specifically disclose the display processor comprises three colour processing pipelines, wherein each colour processing pipeline is configured to process one colour channel of three colour channels of a data element of a frame to be displayed, and wherein the three colour processing pipelines are configured to process three colour channels of a data element in parallel; and
the display processor is further configured to, when providing a single colour field to the display for display, use the three colour processing pipelines to process three different data elements from the single colour field in parallel.
However, in the same endeavor, Glen discloses the display processor comprises three colour processing pipelines, wherein each colour processing pipeline is configured to process one colour channel of three colour channels of a data element of a frame to be displayed, and wherein the three colour processing pipelines are configured to process three colour channels of a data element in parallel ([0016] In one example, video/graphics controller 120 extracts the red color component for the pixels of an entire image frame or a portion of the image frame and then outputs the red component display frame (transmitted data 125) in parallel over three data ports 140 of connector 150 traditionally associated with one of a red, green, and blue color channels); and
the display processor is further configured to, when providing a single colour field to the display for display, use the three colour processing pipelines to process three different data elements from the single colour field in parallel ([0043] If the display frames are displayed at a fast enough rate, the average human eye perceives the display of three different color component display frames as one image frame containing all three colors simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Margolis to further include Glen’s color component data formatting method in order to avoid color break-up with intention of displaying a clear image.

As to claim 20, Margolis discloses a non-transitory computer-readable storage medium comprising computer software code which when executing on a data processor performs a method of operating a data processing system (system of fig. 3), 
the data processing system comprising: a field sequential colour display operable to display frames for display ([0025] in a color sequential display, for example, separate color fields may be displayed sequentially for a frame); 
a producer processor operable to generate frames for display on the display (rendering module 302, fig. 3; wherein Rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example); 
LSR 308, fig. 3; wherein late stage reprojection (LSR) module 308 is configured to generate video fields including images at a field rate that is greater than a frame rendering rate for a core rendering pipeline of rendering module 302); and 
a transformation engine operable to transform a frame generated by the producer processor based on a view orientation to provide a view orientation transformed frame for display on the display ([0090] the system may utilize updated pose information when generating each field to provide a perspective correction based on camera movement between the fields); 
the method comprising: when displaying a frame generated by the producer processor that is to be transformed based on a predicted view orientation on the field sequential colour display (At step 404 of fig. 4, a rendering module renders a current frame based on a predicted pose of the HMD): 
the transformation engine transforming each colour field to be displayed on the display for the frame based on a predicted view orientation for that particular colour field, such that each colour field will be subjected to a different view orientation transformation to the other colour fields for the frame ([0079] the updated field includes a modified sample of the source locations from the color filed of the current frame based on the second set of modified uv values. The updated field includes a perspective correction based on the second predicted pose and an animation correction based on the projected motion vectors); and displaying the ([0065] color separation module 522 may separate color data, such as where individual red, green, and blue fields are used in a color-sequential display for example).
Margolis does not specifically disclose the display processor comprises three colour processing pipelines, wherein each colour processing pipeline is configured to process one colour channel of three colour channels of a data element of a frame to be displayed, and wherein the three colour processing pipelines are configured to process three colour channels of a data element in parallel; and
the method further comprises: the display processor, when providing a single colour field to the display for display, using the three colour processing pipelines to process three different data elements from the single colour field in parallel.
However, in the same endeavor, Glen discloses the display processor comprises three colour processing pipelines, wherein each colour processing pipeline is configured to process one colour channel of three colour channels of a data element of a frame to be displayed, and wherein the three colour processing pipelines are configured to process three colour channels of a data element in parallel ([0016] In one example, video/graphics controller 120 extracts the red color component for the pixels of an entire image frame or a portion of the image frame and then outputs the red component display frame (transmitted data 125) in parallel over three data ports 140 of connector 150 traditionally associated with one of a red, green, and blue color channels); and
([0043] If the display frames are displayed at a fast enough rate, the average human eye perceives the display of three different color component display frames as one image frame containing all three colors simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Margolis to further include Glen’s color component data formatting method in order to avoid color break-up with intention of displaying a clear image.

As to claim 2, the combination of Margolis and Glen discloses the method of claim 1. The combination further discloses the producer processor is a graphics processor (Margolis, [0047] rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example).

As to claim 3, the combination of Margolis and Glen discloses the method of claim 1. The combination further discloses the predicted view orientation for a color field is based on a sensed view orientation for the display and the time when the color field will be displayed on the display (Margolis, [0020] the rendering frame rate may correspond with the minimum time to render images associated with a pose of a head-mounted display (HMD) device).

As to claim 4, the combination of Margolis and Glen discloses the method of claim 1. The combination further discloses displaying only three color fields for each frame that is displayed (Margolis, [0067] Although the described example generates motion vectors using luminance data, RGB or other image data may be used to generate motion vectors).

As to claim 5, the combination of Margolis and Glen discloses the method of claim 1. The combination further discloses the transformation engine is provided in the display processor, and the predicted view orientation-based transformation is performed as part of the processing that is performed by the display processor when processing the frame for providing to the display (Margolis, [0020] The HMD may determine a predicted pose associated with a future position of the and orientation of the HMD (e.g., a predicted pose of the HMD 10 ms or 20 ms in the future), render a current frame based on the predicted pose, determine a set of motion vectors based on the current frame and a previous frame, generate an updated image based on the set of motion vectors and the current frame, and display the updated image on the HMD).

As to claim 6, the combination of Margolis and Glen discloses the method of claim 1. The combination further discloses the transformation engine transforming each color field to be displayed on the display for a frame based on both a predicted view orientation for that particular color field, and one or more of: a chromatic aberration correction and a lens distortion correction (Margolis, [0070] An optional optical correction module 526 can provide an initial modification to the uv values to correct for optical errors associated with the HMD).

As to claim 7, the combination of Margolis and Glen discloses the method of claim 1. The combination further discloses the display processor providing the data for the frame to the display for display already separated into respective separate color fields (Margolis, [0073] The fourth set of modified uv values is then provided to sampler 534 to modify the sample location based on the results of the image adjustment module. Sampler 534 reads the color field RGB information at the field rate and applies the final set of uv values from animation correction 532 to select a final sample location for each pixel).

As to claim 8, the combination of Margolis and Glen discloses the method of claim 7. The combination further discloses the producer processor providing the frame for processing by the display processor in the form of separate color fields; and the display processor processing each color field provided by the producer processor separately, and providing the separate color fields as separate color fields to the display for display (Margolis, [0088] as noted in FIG. 9, different target display times may be used when forward projecting the motion vector to modify the current frame for generating a field for display).

As to claim 10, the combination of Margolis and Glen discloses the method of claim 7. The combination further discloses the transformation engine, when (Margolis, [0023] In one embodiment, the set of modified image components is used to determine a set of sampling locations for generating the updated image. The updated image may comprise an image rotation, translation, resizing (e.g., stretching or shrinking), shifting, or tilting of at least a portion of the current frame in order to project animation within the current frame to generate an updated image).

As to claim 12, the combination of Margolis Mizushima discloses the system of claim 11. The combination further discloses the producer processor is a graphics processor (Margolis, [0047] rendering module 302 may include a graphics pipeline, a graphical processing unit (GPU), or computer for example).

As to claim 13, the combination of Margolis Mizushima discloses the system of claim 11. The combination further discloses the predicted view orientation for a color field is based on a sensed view orientation for the display and the time when the color (Margolis, [0020] the rendering frame rate may correspond with the minimum time to render images associated with a pose of a head-mounted display (HMD) device).

As to claim 14, the combination of Margolis Mizushima discloses the system of claim 11. The combination further discloses the data processing system is configured to display only three color fields for each frame that is displayed (Margolis, [0067] Although the described example generates motion vectors using luminance data, RGB or other image data may be used to generate motion vectors).

As to claim 15, the combination of Margolis Mizushima discloses the system of claim 11. The combination further discloses the transformation engine is provided in the display processor, and the predicted view orientation-based transformation is performed as part of the processing that is performed by the display processor when processing the frame for providing to the display (Margolis, [0020] The HMD may determine a predicted pose associated with a future position of the and orientation of the HMD (e.g., a predicted pose of the HMD 10 ms or 20 ms in the future), render a current frame based on the predicted pose, determine a set of motion vectors based on the current frame and a previous frame, generate an updated image based on the set of motion vectors and the current frame, and display the updated image on the HMD).

As to claim 16, the combination of Margolis Mizushima discloses the system of claim 11. The combination further discloses the transformation engine is configured to transform each color field to be displayed on the display for a frame based on both a predicted view orientation for that particular color field, and one or more of: a chromatic aberration correction and a lens distortion correction (Margolis, [0070] An optional optical correction module 526 can provide an initial modification to the uv values to correct for optical errors associated with the HMD). 

As to claim 17, the combination of Margolis Mizushima discloses the system of claim 11. The combination further discloses the display processor is configured to provide the data for a frame to the display for display already separated into respective separate color fields (Margolis, [0073] The fourth set of modified uv values is then provided to sampler 534 to modify the sample location based on the results of the image adjustment module. Sampler 534 reads the color field RGB information at the field rate and applies the final set of uv values from animation correction 532 to select a final sample location for each pixel).

As to claim 18, the combination of Margolis Mizushima discloses the system of claim 17. The combination further discloses the producer processor is configured to provide a frame for processing by the display processor in the form of separate color fields; and the display processor is configured to process each color field provided by the producer processor separately, and provide the separate color fields as separate color fields to the display for display (Margolis, [0088] as noted in FIG. 9, different target display times may be used when forward projecting the motion vector to modify the current frame for generating a field for display).

As to claim 19, the combination of Margolis Mizushima discloses the system of claim 17. The combination further discloses the transformation engine is configured to, when transforming a color field for a frame to be displayed based on a predicted view orientation: determine based on a data element position in the output transformed frame that is to be output, a corresponding position in the color field to that data element position in the output transformed frame, and two further positions in the color field that correspond to two other data element positions in the output transformed frame; and modify the three determined input color field positions based on a predicted view orientation to provide three output positions in the input color field to be sampled to provide data to use for the three data element positions of the output transformed frame (Margolis, [0023] In one embodiment, the set of modified image components is used to determine a set of sampling locations for generating the updated image. The updated image may comprise an image rotation, translation, resizing (e.g., stretching or shrinking), shifting, or tilting of at least a portion of the current frame in order to project animation within the current frame to generate an updated image).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Welch, US Patent 5,684,498 discloses a field sequential color display device and method. More particularly, the present invention relates to a field sequential color display device which suppresses color break-up which occurs when there is rapid motion of a color image being viewed, as is the case with head mounted displays, and the color image source is a simultaneous color image source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/25/2022